Judgment, Supreme Court, Bronx County (Ira Globerman, J.) rendered July 7, 1992, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of a controlled substance in the seventh degree, and sentencing him to consecutive prison terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
Defendant was given fair notice of the charges and the People’s theory in the indictment and bill of particulars. Contrary to defendant’s contention, it was his testimony which brought out an alternative theory to support every requisite element of the crime charged. Nevertheless, neither the prosecutor’s summation nor the court’s jury instructions deviated from the theory advanced in the indictment and bill of particulars. Concur—Murphy, P. J., Ellerin, Ross, Nardelli and Williams, JJ.